IN THE SUPREME COURT OF THE STATE OF DELAWARE
NICOLE MALLARD,                       §
                                      §     No. 556, 2017
      Plaintiff Below,                §
      Appellant,                      §
                                      §
      v.                              §     Court Below—Family Court
                                      §     of the State of Delaware
DEPARTMENT OF SERVICE                 §
FOR CHILDREN, YOUTH AND               §     File No.: 17-03-07TN
THEIR FAMILIES,                       §     Petition No.: 17-06903
                                      §
      Petitioner Below,               §
      Appellees.                      §
                                      §
IN THE INTEREST OF:                   §
JASON A. MALLARD                      §

                           Submitted: August 15, 2018
                           Decided: September 28, 2018
                            Corrected: October 9, 2018


                                   ORDER
      This 28th day of September, 2018, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Family Court should be affirmed on the basis of and for the reasons stated in its

November 27, 2017 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice